In a matrimonial action, (1) the parties cross-appeal from a judgment of the Supreme Court, Nassau County (Kelly, J.), entered December 6, 1982, which, inter alia, granted each party a divorce against the other and made an equitable distribution of the parties’ properties, (2) plaintiff wife further appeals, as limited by her brief, from so much of an order of the same court, also entered December 6, 1982, as granted that branch of defendant husband’s motion as sought an order directing that the marital premises be sold and the proceeds divided, and (3) defendant further appeals from an order of the same court, entered May 16, 1983, which granted plaintiff’s motion for an award of counsel fees to the extent that it awarded plaintiff’s counsel $6,627.40. H Matter remitted to the Supreme Court, Nassau County, for compliance with the provisions of section 236 (part B, subd 5, par g; subd 6, par b) of the Domestic Relations Law, and appeals held in abeyance in the interim. Special Term shall file its findings with this court no later than June 4,1984. H This action is governed by the provisions of part B of section 236 of the Domestic Relations Law. Paragraph d of subdivision 5 and paragraph a of subdivision 6 of part B both set forth 10 factors which the court “shall consider” in determining the equitable distribution of the property and the amount and *825duration of the maintenance to be awarded. Paragraph g of subdivision 5 and paragraph b of subdivision 6 both state that “the court shall set forth the factors it considered and the reasons for its decision and such may not be waived by either party or counsel” (see Nielsen v Nielsen, 91 AD2d 1016). In the divorce judgment appealed from, Special Term did not indicate that it had considered the enumerated factors, nor did it state its reasons for its property and maintenance determinations. Absent a detailed record of the court’s reasoning, we find it necessary to remit the matter to Special Term for findings consistent with the relevant provisions of the Domestic Relations Law and to hold all appeals in abeyance pending receipt of such findings (see Hornbeck v Hornbeck, 99 AD2d 851; Nielsen v Nielsen, supra; Duffy v Duffy, 94 AD2d 711). Lazer, J. P., Gibbons, Thompson and Boyers, JJ., concur.